DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to amendments/arguments filed on 09/08/2022.
Claims 1-3 and 5-10 are currently pending in this application.  Claim 4 has been cancelled.
No new IDS has been filed.   

Response to Arguments
Applicant’s arguments concerning the art rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Examiner Interpretation
As per claim 10, the claim recites “means for receiving a device ID” and “means for specifying a related user.”  The claim will be interpreted as described by the specification, such as paragraphs 23, 24, and throughout (paragraphs from the PG publication).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al. US Patent Applciation Publication 2014/0279519 (Mattes), in view of Burgess et al. Patent Application Publication 2012/0151553 (Burgess)

As per claim 1, Mattes teaches an information processing apparatus comprising: a processor configured to receive a device ID for identifying a processing request transmission device and a processing request from the processing request transmission device (Figure 5 and 6 with receiving device ID for subsequent transaction; device ID is used to identify associated user; request includes a transaction request; see paragraph 63 or 64 wherein the receiving party may be a third party or server; see paragraph 64/65 wherein the server/third party may include the identification credential module; see also paragraph 30); specify a related user related to the processing request based on the device ID and then execute processing according to the processing request (Figures 5 and 6 with associating user ID with device ID and proceeding with transaction; see paragraph 64/65 wherein system may be implemented on server side; see also paragraph 63 wherein the system may be directly implemented by the third party; see further paragraph 68 wherein transaction is completed).
Although Mattes teaches specifying a user related to the processing request transmission evice at a reception time, Mattes does not explicitly teach  specifying the user at the reception time of the processing request as the related user based on schedule information in which the reception time of the processing request is within a time zone scheduled for the related user to be allowed to use the informatin processing apparatus.  However, specifying a user based on a time zone scheduled for the related user to be allowed to use the information processing apparatus would have been obvious.  For example, see Burgess (paragraph 278-285, claim 12, and throughout with checking a user’s access time with normal work schedule to specify whether a user is who he says he is based on behavior and determining to allow access accordingly).  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mattes with Burgess.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security to protect against advanced threats (paragraph 15 of Burgess)
	As per claim 2, Mattes teaches wherein the processor is configured to execute the processing according to the processing request in a case where permission is obtained from the related user (paragraph 53 with requesting additional identification credential).  
	As per claim 3, Mattes teaches wherein the processor is configured to specify a user indicated by a user ID associated with the received device ID as the related user based on ID related information in which the device ID is associated with the user ID indicating a user related to the processing request transmission device indicated by the device ID (Figure 3 and Figure 5 with associating user with device ID).
As per claim 5, Mattes teaches teaches wherein the processor is configured to specify the related user based on information obtained by analyzing target data that is a target of the processing request (paragraph 52 with identifying user based on device id and target/third party).
	As per claim 7, Mattes teaches wherein the processor is configured to output the notification to the related user who is capable of giving an instruction for the processing according to the processing request based on usage authority related to the information processing apparatus of each user (paragarph 53 wherein user is capable of providing additional identification credentials from that user device)
Claim 9 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 10 is rejected using the same basis of arguments used to reject claim 1 above. 
	

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over the Mattes combination as applied above, and further in view of Chandrasekaran et al. US Patent Application Publication 2017/0171173 (Chandra)

As per claim 6, Mattes as modified does not explicitly teach wherein the processor is configured to output a notification for obtaining permission related to the execution of the proessing request to the related user.  However, outputting a notification for obtaining permissions from a user is notoriously well known in the art.  For example, see Chandra (paragraph 155 wherein user is presented with notification to confirm transaction with permission of user).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Mattes combination with Chandra.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by verifying legitimatcy of computing devices requesting access to data.  

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Mattes combination as applied above, and further in view of Jha et al. US Patent Application Publication 2006/0278694  (Jha).

As per claim 8, Mattes as modified does not explicitly teach wherein the ID-related iformation, a set of the device ID and the user ID is associated with information indicating whether or not the permission of the user indicated by the user ID is present, the permission being related to the execution of the processing request from the processing request transmission device indicated by the device ID, and the processor is configured to determine whether or not the permission from the related user related to the execution of the processing request is present with reference to the ID-related information.  However, grouping ID related information with permissions, determining the presence of permissions, and determining the permission allotted is well known in the art.  For example, see Jha (paragraphs 78-79 with correlating device ID and user ID with plurality of control permissions).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mattes with Jha.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by scanning and monitoring processes in a device (paragraph 8 of Jha).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495